                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ANGEL L. CINTRON,

                    Plaintiff,
                                                          Case No. 19-cv-1249-pp
      v.

ATTY. DAVID LANG, ATTY. MICHAEL S. WINTER,
VERONICA GARCIA, JEREMY CHARLES,
and DELOS SANTOS LAW OFFICES,

                    Defendants.


ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE TO APPEAL WITHOUT
              PREPAYING FILING FEE (DKT. NO. 17)


      On July 27, 2020, the court dismissed the plaintiff’s case for failure to

state a claim. Dkt. No. 12. The court entered judgment that same day. Dkt. No.

13. The plaintiff filed a notice of appeal on December 14, 2020, dkt. no. 14,

along with a motion for leave to appeal without prepaying the appellate filing

fee, dkt. no. 17.

      Under Federal Rule of Appellate Procedure 24(a)(3), a district court may

allow an appellant to proceed without prepaying the appellate filing fee if it

finds the appellant to be indigent and the appeal to be taken in good faith. Fed.

R. App. P. 24(a)(3).

      A.      Indigence

      The court previously found that the plaintiff was not able to prepay the

$400 district court filing fee. Dkt. No. 12 at 6. It determined that plaintiff had


                                         1

           Case 2:19-cv-01249-PP Filed 12/23/20 Page 1 of 4 Document 19
no income and received $1,244.84 a month in Social Security payments. Id. At

the time, he paid “$436 a month in rent, $1,083.50 a month in ‘other

household expenses;’” “the sum of these amounts [was] $1,519.50,” well over

the plaintiff’s monthly income. Id. The plaintiff was eighty-five or eighty-six and

previously had suffered two strokes; the court concluded that he lived on his

Social Security income and could not prepaying the civil filing fee. Id.

      The plaintiff filed the affidavit accompanying his motion for leave to

appeal with prepaying the filing fee on December 14, 2020—over fifteen months

after he filed the application to proceed without prepaying the district court fee.

Dkt. No. 17. This affidavit states that the plaintiff has a monthly income of

$1,796.46 ($1,211.00/month in “Retirement” and $585.46/month in “Other”

income, though the plaintiff does not identify the source of this “Other”

income). Id. at 2. The plaintiff reports having $100.00 in a bank account. Id. at

3. Meanwhile, the plaintiff has $675.00 in monthly expenses ($30/month for

utilities, $200/month for food, $200/month for laundry and dry-cleaning,

$200/month in medical and dental expenses, $30/month in transportation

costs and $15/month for recreation). Id. at 5. The plaintiff attests that he

expects no changes to his monthly income, expenses, assets or liabilities

during the next twelve months. Id. at 6.

      The December 2020 affidavit reflects $550 more per month in income

than the August 2019 affidavit. The December 2020 affidavit reflects $844 less

in monthly expenses than the August 2019 affidavit. The December 2020

affidavit shows that the plaintiff has $1,121.46 in disposable income left after


                                         2

         Case 2:19-cv-01249-PP Filed 12/23/20 Page 2 of 4 Document 19
he pays his expenses each month. The court finds that the plaintiff is no longer

indigent and is capable of prepaying the $505 filing fee in the circuit court.

      B.      Good Faith

      The Seventh Circuit has cautioned that district courts should not apply

an inappropriately high standard when making a good faith determination.

Pate v. Stevens, 163 F.3d 437, 439 (7th Cir. 1998). An appeal taken in “good

faith” is one that seeks review of any issue that is not frivolous, meaning that it

involved “legal points arguable on their merits.” Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983) (quoting Anders v. California, 386 U.S. 738 (1967)); see

also Coppedge v. United States, 369 U.S. 438, 445 (1962).

      The court dismissed the plaintiff’s case because the plaintiff had failed to

state a claim over which the court has subject matter jurisdiction. Dkt. No. 12

at 13. The plaintiff’s notice of appeal does not identify the basis for the appeal.

Dkt. No. 14. The plaintiff left blank the section of the motion for leave to

proceed without prepaying the appellate filing fee that asks the appellant to

describe his issues on appeal. Because the court does not know the basis for

the plaintiff’s appeal, it cannot conclude—even under the liberal standard

prescribed by the Seventh Circuit—that the plaintiff has taken this appeal in

good faith.

      C.      Conclusion

      The court ORDERS that the plaintiff’s motion for leave to appeal without

prepaying the filing fee is DENIED. Dkt. No. 17.




                                         3

           Case 2:19-cv-01249-PP Filed 12/23/20 Page 3 of 4 Document 19
      The court ORDERS that if the plaintiff wants to proceed with his appeal,

he must pay the $505 appellate filing fee by the end of the day on January 22,

2021. If the court does not receive the $505 filing fee by the end of the day on

January 22, 2021, the Seventh Circuit may dismiss the plaintiff’s appeal.

      Dated in Milwaukee, Wisconsin this 23rd day of December, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        4

        Case 2:19-cv-01249-PP Filed 12/23/20 Page 4 of 4 Document 19
